DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2011/0199094 A1) in view of Wang et al. (US 8,114,268 B2).
Regarding claim 1, Lou discloses a system (fig. 1) for evaluating a toxic gas electrochemical sensor (carbon monoxide or hydrogen cyanide sensor; ¶ [0017]), 
Regarding claims 2-5, 8, 10, and 11, Lou discloses wherein if a change in the sensitivity or the response time of the toxic gas electrochemical sensor (101) is greater than a predetermined amount, then the microcontroller (103, 104, 108) performs at least one of: updating a calibration for the toxic gas electrochemical sensor (only the parameters associated with a signification contribution to the sensitivity of sensor 101 above a predetermined threshold is used to  construct the age compensation model, therefore, some amount of change in sensitivity results in some amount of age compensation adjustment, and adjusting the output of sensor 101 to compensate for age is “updating a calibration” of sensor 101; ¶ [0028]), updating a calibration for a piece of equipment associated with the toxic gas electrochemical sensor, disabling a piece of equipment associated with the toxic gas electrochemical sensor, and alerting a user (failure detection module 108 issues a 
Regarding claims 12-14, Lou discloses wherein the toxic gas electrochemical sensor (101) is a three electrode sensor having the reference electrode, a working electrode, and a counter electrode (sensor 101 has a working electrode, a counter electrode, and may also include a reference electrode; ¶ [0003]); wherein the current measurement circuit (102) is connected to the working electrode or the counter electrode (a current is measured by connecting a current measuring circuit to at least the working, or sensing, electrode; ¶ [0003]); wherein the toxic gas electrochemical sensor (101) includes either two or four electrode terminals (sensor 101 may include only a working electrode and a counter electrode; ¶ [0003]).
Regarding claims 18 and 19, Lou discloses wherein the microcontroller analyzes the outputs from the current measurement circuit (102)  to determine information regarding a change in a bulk electrolyte resistance (electrolyte solution resistance) of the toxic gas electrochemical sensor (101), a change in a freedom of diffusion of ions within the toxic gas electrochemical sensor or a change in an e effective polarization impedance of an electrode/electrolyte interface (principle parameter identifier 104 derives four major parameters from the impedance spectrum to characterize sensor 101 including electrolyte solution resistance; ¶ [0021]); wherein information about the toxic gas electrochemical sensor (101) comprises information regarding a change in the sensitivity of the toxic gas 
Although Lou discloses a sensor age compensation model based on changes in sensor sensitivity (¶ [0021-0022, 0037]), Lou is silent on the specifics of the applied AC signal and using a Nyquist plot to analyze the resulting impedance.
Wang et al., herein Wang, teaches a system for evaluating an electrochemical sensor (10), wherein analyzing an output further comprises comparing a Nyquist plot (fig. 16) of the calculated real impedances and the calculated imaginary impedances with a corresponding reference Nyquist plot of reference real impedances and reference imaginary impedances (a Nyquist plot of the calculated real and imaginary impedances may be compared with reference Nyquist plot over the lifetime of the sensor to determine the sensor age; c. 29, ll. 6-22 and fig. 17); wherein the reference real impedances and the reference imaginary impedances are obtained by measuring a newly calibrated sensor over a frequency range (the Nyquist plot over the lifetime of the sensor would include a newly calibrated sensor at the beginning of its life; fig. 17). 
Wang further teaches wherein an amplitude of the applied voltage sine wave is within a range of 5 mV to 50 mV (0.01 V or 10 mV; c. 28, ll. 14-15); wherein an amplitude of an applied voltage sine wave is within a range in which the electrochemical sensor (10) responds in a linear manner (an AC voltage of various frequencies is applied between the working and reference electrodes and the amplitude of the AC voltage is within a range in which at least the resulting impedance 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lou with the Electrochemical Impedance Spectroscopy technique (EIS) of Wang having a particular applied AC signal and using a Nyquist plot in the analysis, to more accurately detect age and failure of an electrochemical sensor (Wang, c. 29, ll. 22-43). Lou discloses the impedance spectrum and the values of the principle impedance parameters change as the sensor ages and the age compensation model of Lou accounts for changes in sensor sensitivity due to age (¶ [0037]). Therefore, one of ordinary skill would have known that using a Nyquist plot as a tool to compare change in impedance over the lifetime of a sensor, as taught in Wang, would also provide information of changes in sensor sensitivity as the sensor ages.
Regarding method claim 20 the method steps thereof are met by the operation of the system of Lou in view of Wang as set forth above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2011/0199094 A1) in view of Wang et al. (US 8,114,268 B2), and further, in view of Shah et al. (US 2013/0060105 A1).
9, Lou in view of Wang disclose the invention as set forth above. Although Lou discloses using the inflection point of impedance on a Nyquist plot to determine aging and status of a sensor (c. 28, ll. 58-63), it is silent on using a slop of the linear portion.
Shah et al., herein Shah, teaches using electrochemical impedance spectroscopy (EIS) to detect sensor drift and failure of an electrochemical sensor, comprising evaluating differences in a location of one or more features of a Nyquist plot of calculated impedances (fig. 17) with a location of corresponding one or more features of the corresponding reference Nyquist plot of reference impedances (a location of the line portion of the Nyquist plot is compared to a reference Nyquist plot), wherein the corresponding one or more features include at least one of a diameter of a semi-circle, a left most point of the semi-circle, and a slope of a linear portion (a change in the slope of the linear portion of the Nyquist plot is analyzed to identify failure and predict sensor drift; ¶ [0158]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lou in view of Wang with the Nyquist slope analysis of Shah to prevent inaccurate sensor measurements (¶ [0158]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2011/0199094 A1) in view of Wang et al. (US 8,114,268 B2), and further, in view of Say et al. (JP 2012-011208 A).
Regarding claim 15, Lou in view of Wang disclose the invention as set forth above.

Say et al., herein Say, teaches an electrochemical sensor is a two electrode terminal sensor including a working electrode (58) and the reference electrode (60), wherein the reference electrode is a combination counter/reference electrode (electrode 60 may be a counter/reference electrode; Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lou in view of Wang with the counter/reference electrode of Say to reduce number of parts and associated manufacturing costs by providing a single counter/reference electrode.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2011/0199094 A1) in view of Wang et al. (US 8,114,268 B2), and further, in view of Braden et al. (US 5,298,146).
Regarding claims 16 and 17, Lou in view of Wang disclose the invention as set forth above.
Lou in view of Wang are silent on a four electrode sensor with two working electrodes.
Braden et al., herein Braden, teaches an electrochemical gas sensor (1; fig. 1) being a four electrode sensor (electrodes 3, 4, 51, and 52 are four electrodes) able to detect at least two different detectable gases (electrodes 51 and 52 allow detection of dissimilar gas components; c. 1, l. 62 – c. 2, l. 2), wherein the four electrode sensor (1) comprises the reference electrode (4), a counter electrode (3), and at least two working electrodes (51, 52), wherein each of the at least two working electrodes (51, 2) corresponds to a respective one of the at least two different detectable gases (c. 2, ll. 47-52); wherein a current measurement circuit comprises at least two current measurement circuits (operational amplifiers 81, 91, and indicating instrument 111 are a first current measurement circuit and operational amplifiers 82, 92, and indicating instrument 112 are a second current measurement circuit), wherein each of the at least two current measurement circuits measures current at a respective one of the at least two working electrodes (each measurement circuit measures current at one of working electrodes 51 and 52; c. 4, ll. 8-12 and 20-31). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lou in view of Wang with the multiple working electrode sensor of Braden to reduce size and manufacturing costs of an electrochemical sensor by providing a single sensor housing able to detect multiple gases (c. 2, ll. 63-68).

Claim 23-25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2011/0199094 A1) in view of Wang et al. (US 8,114,268 B2), and further, in view of Adler et al. (US 9,046,463 B1).
Regarding claims 23-25, 27, and 28, Lou in view of Wang discloses the invention as set forth above with regard to claim 1, and Lou further teaches the microcontroller (103, 104, 108) analyzes the outputs from the current measurement circuit (102)  to determine information regarding a change in a bulk electrolyte resistance (electrolyte solution resistance) of the toxic gas electrochemical sensor (101), a change in a freedom of diffusion of ions within the toxic gas electrochemical sensor or a change in an e effective polarization impedance of an electrode/electrolyte 
Wang further teaches an amplitude of the applied voltage sine wave is within a range of 5 mV to 50 mV (0.01 V or 10 mV; c. 28, ll. 14-15) and a sensor impedance is about 8 kΩ after initialization (c. 29, ll. 15-17).
Although Lou in view of Wang disclose using a potentiostat circuit to evaluate an electrochemical sensor, they are silent on using a galvanostat circuit.
However, one of ordinary skill in the art would know the equivalence of using a potentiostat circuit to control potential and a galvanostat to control current. Adler teaches the equivalence of Electrochemical Impedance Spectroscopy (EIS) being operated potentiostatically and galvanostatically (c. 14, ll. 37-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the potentiostat circuit of Lou in view of Wang with the galvanostat circuit of Adler to control voltage/current of an electrochemical sensor depending on desired circuit design of the user. In modifying the apparatus of Lou in view of Wang, with the galvanostatically operated EIS of Adler, one of ordinary skill would know that the resulting apparatus would have to include an applied current sine wave within a .

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “the microcontroller analyzes the outputs from the current measurement circuit to determine information about the response time of the toxic gas electrochemical sensor” in combination with the remaining claim elements as recited in claim 29. 
The prior art does not disclose or suggest “the microcontroller analyzes the outputs from the current measurement circuit to determine information about a rate of change of the response time of the toxic gas electrochemical sensor” in combination with the remaining claim elements as recited in claim 30.

Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
Regarding the rejection by Lou in view of Wang, Applicant states that Wang discloses applying an AC voltage signal with a DC component, and that the magnitude of the DC component is greater than the magnitude of the AC component. Response, p. 9, ¶ 1. Applicant further states that Wang’s use of a Nyquist plot is only applied to an AC signal with a DC component and concludes that “Wang therefore teaches away 
However, Lou discloses applying an AC potential to electrochemical sensor 101 and measuring the resulting complex impedance. Wang teaches that the aging of a sensor affects its impedance spectrum and that a Nyquist plot is a useful tool for comparing changes in the impedance spectrum over the lifetime of a sensor (c. 28, ll. 21-27 and c. 29, ll. 6-13). It would have been obvious to one of ordinary skill in the art at the time of filing to use the Nyquist plot analysis of Wang in the sensor impedance analysis of Lou, to more accurately detect age and failure of an electrochemical sensor (Wang, c. 29, ll. 22-43). Although Wang teaches that the AC voltage applied to the sensor has a DC component, the addition of a DC component to the applied AC voltage does not prevent the use of the Nyquist plot of Wang to analyze impedance as taught in Lou. 
Applicant also argues that Lou “does not identify what controls or causes the AC potential to be applied. Therefore, Lou does not disclose a microcontroller that controls the voltage waveform generator in addition to the other claimed features of the microcontroller.” Response, p. 10, ¶ 4. However, Applicant does agree that Lou discloses “a computer including one or more processors, memory, and one or more input-output devices” with examples including “PCs, workstations, laptops, PDAs, palm devices, servers storages, application specific systems, and embedded devices.” Response, p. 10, ¶ 3. Lou discloses that the exemplary embodiments of the systems and methods for gas sensor age compensation and failure detection may be performed by computer 500, and other similar devices (¶ [0040]). Therefore, computer 500 may perform method 200 described in Figure 2 of Lou which discloses 
Applicant’s arguments with respect to dependent claim(s) 9, 15, and 17 have been considered but are moot because the new grounds of rejection set forth above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852